Citation Nr: 1608464	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-23 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to a rating in excess of 10 percent prior to December 23, 2013, and in excess of 30 percent from December 23, 2013, for a skin disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran had active military service from May 2002 to October 2002 and from March 2003 to May 2004.  

This matter is on appeal from rating decisions in May 2010 and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board in December 2014, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

In the December 2014 remand, the Board directed that the appropriate development should be conducted to obtain from the Veteran specific information regarding her handling of depleted uranium from 2003 to 2004.  Additionally, the Board directed that the appropriate development should be conducted to determine whether the Veteran's thyroid cancer is a result of her exposure to ionizing radiation in accordance with 38 C.F.R. § 3.311 (2015).  Lastly, the Board directed that the Veteran be afforded a VA examination to determine the current level of severity of all impairment resulting from her service-connected skin disability, to include the severity of residual scars.  

A review of the record shows that in January 2015 the Veteran was sent a letter asking her to describe her handling of depleted uranium from 2003 to 2004 as directed by the Board.  To date, VA has not received a response to the January 2015 letter.   Further, the Veteran was scheduled for the directed VA examination in April 2015.  The Veteran failed to appear for that examination without explanation.  The Veteran was rescheduled for the directed VA examination in May 2015, but canceled the examination due to what she characterized as "travel difficulty."  In July 2015, the Veteran submitted a statement indicating that she was unable to attend her scheduled VA examinations due to the birth of her child, and requested that the examination be rescheduled.

In light of the Veteran's stated reason for being unable to attend her scheduled VA examinations, the Board finds that the Veteran she be afforded another opportunity to report for a VA examination.  However, it should be emphasized to the Veteran that the VA claims system relies on the Veteran's cooperation in attending her scheduled examinations.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Further, the Board finds that the Veteran should be afforded another opportunity to submit pertinent information regarding her handling of depleted uranium from 2003 to 2004. 

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issues currently on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2. Request from the Veteran any specific information regarding her handling of depleted uranium from 2003 to 2004.  She is asked to specifically discuss what depleted uranium objects she handled, how those objects were used, and whether her handling of depleted uranium included any unusual circumstances such as embedded or ingested fragments.  The Veteran should be afforded an appropriate time to respond.

3.  Then, the claims file, to specifically include all information pertaining to the Veteran's radiation exposure during active service, should be sent to the Under Secretary for Health for preparation of a radiation dosage estimate in accordance with 38 C.F.R. § 3.311 (2015).

4. Then, the claims file, to specifically include all radiation dosage estimates, should be sent to the Under Secretary for Benefits for action in accordance with 38 C.F.R. § 3.311 (2015).  
 
5. Schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from her service-connected skin disability, to specifically include any residual scars.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  Efforts to afford the Veteran a VA skin examination during a period of flare-up should be made.  

6. Conduct any other development determined to be warranted.

7. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


